Citation Nr: 0110822	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  94-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sickle cell disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from April 15, 1966 to 
September 9, 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1993 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's petition 
to reopen his claim for service connection for sickle cell 
disease.

The case was previously before the Board in September 1996, 
when it was reopened and remanded for additional medical 
records, a medical opinion, and further adjudication.  The 
requested development has been completed to the extent 
necessary. 

In July 1999, the Board requested a medical opinion from an 
independent medical expert (IME) in accordance with 38 C.F.R. 
§ 20.901(d) (2000).  In conformance with 38 C.F.R. § 20.903 
(2000), the veteran and his representative were notified at 
the time the IME opinion was initially sought by means of a 
July 1999 letter.  After the opinion was received at the 
Board, in March 2000 the representative was provided a copy 
and 60 days to submit any additional evidence or argument in 
response to the opinion.  The representative thereafter 
submitted additional evidence to the Board.  The RO has not 
considered this evidence as it pertains to the veteran's 
claim; however, because the representative waived RO 
consideration of the evidence, a remand is not required.  See 
38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran's sickle cell disease existed prior to his 
entry into active service and is not the result of disease or 
injury during active service.

2.  The veteran's sickle cell disease did not increase in 
severity during or as a result of service.


CONCLUSIONS OF LAW

1.  The veteran's sickle cell disease clearly and 
unmistakably preexisted his entry into military service, and 
the presumption of soundness is rebutted.  38 U.S.C.A. 
§§ 1111 and 1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(2000).

2.  The veteran's sickle cell disease was not aggravated by 
his military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from April 15, 1966, to 
September 6, 1966.  He was given a hardship discharge due to 
his father's poor health.  His service medical records 
disclose that on March 28, 1966, (prior to active service) he 
complained of wheezing and shortness of breath while running.  
Entrance examination on April 15, 1966, was negative for any 
blood disorder.  Examination of his lungs, including a chest 
x-ray, was also negative.  He was assigned a physical profile 
of "1" for his overall physical condition and abilities.

The veteran sought treatment in the emergency room for 
complaints of recurrent painful arms and legs on May 2, 1966.  
X-rays of the knees were negative.  No diagnosis was 
rendered.  

On discharge examination on August 19, 1966, the veteran gave 
a history of "swollen or painful joints," hay fever, and 
asthma.  Chest x-rays revealed either some thickening of the 
minor fissure on the right or an old scar in that section of 
the lung.  There was no evidence of active disease.  Heart 
and lungs were otherwise within normal limits.  The examiner 
diagnosed hay fever, mild, and asthma during childhood.  The 
veteran was assigned a physical profile of "1" for his 
overall physical condition and abilities.

Post-service private medical records show that the veteran 
sought treatment for pain in his right thigh for two days in 
March 1969.  He gave a history of muscle cramps for years.  
In September 1969, he complained of cramps in his legs.  The 
diagnosis was sickle cell.  He again complained of muscle 
cramps in his arms in February 1970.  

Also associated with the claims folder are treatment records 
of the veteran from the Pinellas County Health Department, 
dated from 1974 to 1980.  In January 1974, he sought a sickle 
cell test after finding out that his son had sickle cell 
trait.  He had worked for the City Parks and Recreation 
Department for the past four years.  He gave a history of 
severe leg and joint pains as a child; however, despite being 
checked numerous times, history and physical was negative.  
He reportedly had a blood transfusion in 1969.  Hemoglobin at 
that time was 2.5 and the doctor did not diagnose sickle 
cell.  Following laboratory testing, the veteran was 
diagnosed as having sickle cell disease in January 1974.  He 
thereafter received follow-up treatment.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Bay Pines, Florida, from January to February 1976.  He was 
admitted with a history of aches and pains in his arms and 
legs since the previous night.  He reportedly had similar 
episodes several times previously, usually once per year, the 
last being about eight months ago.  He was known to have 
sickle cell anemia and was followed at the Bayfront Medical 
Center.  Chest film showed dilated hilar bronchovascular 
shadows with straightening of the left cardiac border.  
Pertinent diagnoses included sickle cell anemia in sickle 
cell crisis (mild).  The veteran was asymptomatic on 
discharge. 

On VA housebound status or need for regular aid and 
attendance examination in February 1976, the veteran 
complained of pain of the arms and legs.  Very mild anemia 
was found.  The examiner diagnosed sickle cell anemia. 

The veteran submitted an Application for Compensation or 
Pension, in February 1978.  He reported that he had sickle 
cell anemia prior to service, i.e., all of his life.

In May 1980, Jerry L. Barbosa, M.D. reported that the veteran 
was a double heterozygous for sickle and hemoglobin C 
disease.

In July 1981, Willie E. Thigpen, M.D. reported that the 
veteran suffered from a variant of sickle cell anemia and was 
predisposed to the same disabling conditions of pure sickle 
cell anemia.  Dr. Thigpen further stated that the veteran was 
quite fortunate that he was in his fourth decade and had 
escaped most of the severe complications of sickle cell 
anemia.  Additionally, it was noted that heavy lifting, 
prolonged walking, or vibrations from a tractor ride could 
cause a sickle cell pain episode.

Documents from the veteran's employer dated in September 1982 
indicate that he had a history of missing work because of 
sickle cell anemia, beginning in 1976.  

In August 1983, the veteran was again hospitalized at the 
VAMC in Bay Pines, Florida.  He reported having sickle cell 
anemia since childhood that was not diagnosed until 1970.  
His complaints included pain in the legs.  Chest film showed 
evidence of mild pulmonary congestion with engorgement of the 
hilar vessels.  The examiner diagnosed sickle cell crisis, 
probable.

The veteran reported a similar history during hospitalization 
from October to November 1984.  He stated that he had pain 
crises since age 12 with recurrent pain in the left hip and 
leg.  He always had muscle cramps, but was not diagnosed as 
having sickle cell disease until he was 22 years old.  He had 
a rather benign course with crises, once a year.  Later, his 
crises came on every four years.  Chest x-ray was interpreted 
as normal.  The examiner diagnosed hemoglobin sickle cell 
disease with sickle cell crisis.  The veteran was again 
hospitalized for sickle cell crises in July 1986 and February 
1987.  In February 1987, he stated that he developed the 
taste of blood in his mouth on one occasion during active 
service.

In a February 1987 written statement, the veteran reported 
that the in-service arm and leg pain for which he was treated 
in 1966 was a sickle cell crisis.  He stated that, "by being 
in the service it made my sickle cell worse because of the 
strain and pressures placed upon me."

A newspaper article, Sickle Cell Trait Linked to Death During 
Extreme Exercise,  St. Petersburg Times, September 24, 1987, 
indicated that healthy young men with sickle cell trait face 
40 times the usual risk of dropping dead during strenuous 
physical exercise.  Doctors from Walter Reed Army Institute 
of Research identified the risk in a study of the records of 
2.1 million military recruits who went through basic 
training.  The article further noted that victims of sickle 
cell anemia suffer "occasional bouts of pain" and often die 
young from organ failure or infections. 

The veteran was hospitalized for sickle cell crises from 
December 1989 to January 1990; in February, May, June, and 
September 1990; from February to March 1991; in November 
1991; and in February, April, June, and August 1992.  In May 
1990, he stated that he had his first crisis at age 12, with 
frequency once a year and then once every four years.  At age 
22, pain crises were every one to two years.

In September 1992, Frederic J. Guerrier, M.D. reported that 
the veteran suffered from sickle cell disease with a 
progressive decline in health in the second or third decade 
of life.  Dr. Guerrier stated that the veteran should be 
performing a sedentary occupation with no manual labor.  In 
March and April 1993 written statements, Jeffery L. Paonessa, 
M.D. and Julio F. Ochoa, M.D. provided similar opinions. 

Additional VA treatment records dated through 1997, including 
reports of hospitalization, showed continued treatment for 
sickle cell disease with occasional crises, i.e., in 
September, October and December 1992; in February and April 
1993; in August and December 1995; in February 1996; and in 
April 1997.  The veteran also suffered a pulmonary embolism 
in September 1992.  In January 1993, a VA doctor reported 
that since the veteran's work operation of heavy motor 
vehicles, loading and unloading of materials supplies or 
equipment, or even manual labor; given his condition of 
sickle cell disease with frequent episodes of sickle cell 
crisis and pulmonary embolism, he should be considered for 
medical disability or a desk job.

The veteran testified at a personal hearing at the RO in 
April 1996.  He stated that he was not aware that he suffered 
from any symptoms of sickle cell anemia prior to active 
service.  He indicated that he first experienced symptoms of 
this condition, i.e., shortness of breath, wheezing, tiring 
quickly, diarrhea, tasting blood in his mouth, and pain in 
his arms and legs, as a result of exercise during active 
service in 1966.  He reportedly continued to suffer from 
joint pain following his separation from active service.  
During the hearing, the veteran's representative quoted a 
passage from a book written by Shirley M. Linde, M.S. 
indicating that a common pattern for someone with a mild form 
of sickle cell anemia is to have gone through childhood with 
very little trouble and then suffer serious reactions or 
death with heavy stresses of military life.

The veteran, presumably relying on Shirley M. Linde's book, 
reported in June 1997 that symptoms associated with sickle 
cell include, in pertinent part, shortness of breath, joint 
pain, frequent tiredness and lack of energy and lung 
problems.

In October 1997, Julio F. Ochoa, M.D., a specialist in 
internal medicine and hematology/oncology, stated that he 
understood that the veteran "was in the service and 
apparently, he was sick after heavy exertion and was 
apparently hospitalized.  He had x-rays at that time showing 
some changes in his lungs."  Dr. Ochoa further stated that:

It is possible that with [the veteran's] 
hemoglobinopathy and increased amount of 
exercise that [he] may have developed increased 
sickling, and that this may have produced some 
worsening of his sickle cell disease, and some 
degree of illness and perhaps infection in the 
lungs associated with the sickle cell anemia and 
the increased activity.  This has been 
previously well-described in the literature.

In an October 1997 written statement, Jeffrey L. Paonessa, 
M.D., a specialist in medical oncology and hematology, stated 
that the veteran had a double heterozygous hemoglobin S and 
hemoglobin C disease that was a genetic disease that he had 
since birth.  Dr. Paonessa reported that this was a chronic 
disease which led to a progressive decline, and the veteran 
had multiple symptoms related to his hemoglobinopathy 
throughout his life.  Dr. Paonessa further stated that,

The [veteran] was in the military in the 1960s.  
He had problems with recurrent muscle pain as 
well as dyspnea on exertion while in the 
military.  Certainly I would suspect that these 
symptoms were related to the sickle cell 
disease.  I would suspect that the vigorous 
exercise that he performed while in the military 
could have contribute [sic] to some 
deterioration of his disease.

The Board remanded the case in September 1996 for an opinion 
by a VA specialist in hemoglobinopathy.  In April 1998, the 
doctor reviewed the veteran's claims folder.  The doctor 
stated that the veteran had hemoglobin sickle cell (SC) 
disease since birth and that it was a genetic disease that 
involved blood cells having an abnormal hemoglobin.  The 
doctor further stated that:

These have normal cells when exposed to A [sic] 
stress, such as low oxygen or heavy muscular 
exertion, can become unable to transport oxygen.  
This is [analogous] to a sickle cell crisis.  
[The veteran] could well have had a temporary 
aggravation on [sic] his hemoglobin SC disease 
during the service worsened by heavy muscular 
exertion.  I do not believe that [the veteran] 
had any permanent aggravation or progression of 
his hemoglobin SC disease or any residuals of 
that due to his military service.  Hemoglobin SC 
disease can cause short term irreversible [sic] 
problems.  However, these are not permanent and 
have no permanent sequelae.  After [the 
veteran's] discharge from the service in 
September of 1996 [sic], he did work in a job 
that allowed him to perform physical exertion. . 
. . [The veteran] has hemoglobin SC disease 
which was present [sic] to his being in the 
service and in fact has been present since birth 
it was temporarily aggravated in the service, 
however.  This aggravation resolved and I do not 
believe there is any residual aggravation or 
complication of his service time on his SC 
disease.

The VA doctor provided both an explanation and an excerpt 
from the Merck Manual describing the difference between 
sickle cell trait and sickle cell disease.

In July 1999, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested an IME opinion.  In March 2000, an 
IME, a Professor of Internal Medicine and Director of 
Hematology and Oncology at the Health Services Division of 
Saint Louis University, provided a medical opinion in 
response to a specific Board request.  The physician stated:

I have reviewed the medical record on [the 
veteran] and was asked to render a medical opinion 
regarding several questions listed below:

1.  What is the correct diagnosis of the veteran's 
condition, i.e., sickle cell anemia, sickle cell 
trait, sickle cell hemoglobinopathy, etc.?

I am enclosing pages from the 10th Edition of 
'Wintrobe's Clinical Hematology' (pgs. 1346 and 
1347) which gives an initial description of 
hemoglobinopathy.  This patient was shown by 
hemoglobin electrophoresis to have 51% hemoglobin 
C and 48% hemoglobin S.  Therefore, this patient 
has hemoglobin HC disease.  The term 'sickle cell 
disease' is used as a generic term in regards to 
all the sickling syndromes. The various subtypes 
are dependent upon a combination of whether or not 
all the cells are S, or part of the cells are S 
and something else, etc.  This patient is 
heterozygous for hemoglobin S as well as 
hemoglobin C.  Therefore, he does not have 
hemoglobin A.  An acceptable term for his disease 
would be sickle cell hemoglobinopathy (subtype SC 
disease).  The point of this subtype as opposed to 
SS disease (where all the hemoglobin is S), a 
homozygous states that these patients do not have 
a significant anemia.  In fact, may be quite 
normal.  For example, in 1995, he had a hemoglobin 
that was 13 and hematocrit 40.  In 1986, his chart 
indicated a hemoglobin of 11.9 and hematocrit 36 
(these are the ranges of hemoglobins and 
hematocrits that were found in the patient's chart 
over the years). SS disease, a more common and 
classic sickle cell hemoglobinopathy, has 
significant anemia usually running a hematocrit 
around 23-25.  

The second aspect of the hemoglobin SC disease is 
that the degree and significance of venoocclusive 
disease of thrombosis is much milder.  That is why 
this patient had lived a long time and had more 
difficulty with the diagnosis because his 
thrombotic episodes are much less and less severe.

The third major difference is frequently they have 
palpable spleens as oppose [sic] to SS disease. 
The spleen is usually infarct and small.  I did 
refine in my review that the patient had palpable 
splenomegaly.  I am also enclosing a copy from the 
same chapter on sickle cell hemoglobinopathy in 
'Wintrobe's Clinical Hematology' (pgs. 1380 and 
1387) which discusses the specific disease we are 
referring to as hemoglobin SC disease and its 
clinical/laboratory manifestations.

2.  What is the date of onset of the veteran's 
condition?  Specifically, was the condition 
initially manifested before, during, or after the 
veteran's military service from April to September 
1966?  Is it a hereditary disease?

This is an easy question.  Yes.  This is a 
hereditary condition.  This disease results from 
an inheritance of the hemoglobin S gene from one 
parent and hemoglobin C from the other parent.  
Indeed, this patient had symptoms prior to his 
military service although apparently it was not 
recognized as to what the symptoms of pain and 
muscle aches meant.  Further, as you can see from 
the clinical features of this disease, it states 
that (review in Winthrobe's) the symptoms in the 
first year are rare, and one-quarter affected 
individuals remain asymptomatic throughout the 
first decade of life but the patient did have 
symptoms that is attributable to his SC disease 
prior to his military service.  The date of onset 
of this veteran's condition (that is, when he 
developed SC disease) was at birth or actually at 
conception since this is a hereditary disease that 
he received from his parents.

3a.  If the condition was manifest prior to 
military service, did it undergo an increase in 
severity during service?  No

3b.  If so, is it indisputable that any increase 
in severity was attributable to the natural 
progress of the condition?

b.  Yes, the patient over the years appeared to 
have more symptoms but that is from the nature of 
his aging process as well as his continuing 
venoocclusive manifestation of his disease.

3c.  What is the significance of the x-ray 
findings of either some thickening of the minor 
fissure on the right or an old scar in that 
section of the lung on discharge examination on 
August 19, 1966?

c.  I think the exam changes as described have no 
clinical significance but may well be related to 
some thrombotic event in the lung earlier in life 
and to some infectious pneumonic processes that 
may have occurred in the past and left scars. 

The physician provided an excerpt from a medical text 
titled "Sickle Cell Anemia and Other Sickling 
Syndromes."

In April 2000, a VA doctor reviewed the veteran's disability 
information and stated:

[The independent medical expert] review [sic] 
literature and [the veteran's] case and concluded 
that he had SC disease, but that the time he had 
in the military did not worsen this hereditary 
condition.  [The veteran] describes multiple 
episodes in the military when running.  He had 
shortness of breath, wheezing, taste of blood in 
his mouth, diarrhea during his running of many 
miles.  It is known that Sickle trait veterans 
will have excerbations [sic] during significant 
exercise training, and SC is a more severe form 
than sickle trait, but not as severe as SS 
disease, and his sx's are consistent with sickling 
thrombotic disorder in the lungs during training.  
[The veteran] also had one crisis in the military 
involving leg and arm for 2 days in the hospital.  
This was no cramp.  This was his first crisis and 
very similar to future crisis.  I do not feel the 
Dx of muscle cramps was correct, now that we know 
his hx of multiple crisis episodes per year.  He 
has a very disabling condition with 10 
hospitalizations since 1995.  [The veteran] has 
been unable to work since 1993.  

In addition [the independent medical expert] 
stated that the abn CXR 'may well be related to 
some thrombotic event in the lung during earlier 
life'.  However [the veteran] had a normal CXR on 
going into the military and came out with a scar.  
No Pneumonias in the military, just these running 
episodes with SOB, taste of blood, wheezing which 
lead me to believe that the exercise is the only 
source of the change in the CXR. 


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has 
been repeatedly notified that the evidence did not show that 
his preexisting sickle cell disease worsened as a result of 
his military service.  That is the key issue in this case, 
and the discussions in the September 1998 supplemental 
statement of the case and prior Board decision and remand 
informed the veteran of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested and 
obtained the veteran's service medical records from the 
National Personnel Records Center and has made extensive 
efforts to obtain his complete private and VA treatment 
records.  The RO asked the veteran on more than one occasion 
to specify where he has received treatment for sickle cell 
disease since his separation from service and to provide 
releases so that the RO could obtain the records.  See VA 
letters to the veteran, dated April 8, 1994, November 22, 
1996, June 11, 1997, August 18, 1997, August 20, 1997, and 
August 26, 1997.  Most, if not all, of the veteran's VA and 
private treatment records dated since his separation from 
service have been obtained.

It is possible that treatment records from the Social 
Security Administration (SSA) are available.  The RO did 
attempt to obtain these records.  It is not necessary, 
however, that the Board remand this case to obtain them.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(2)).  Any 
additional post-service treatment records would do no more 
than confirm that the veteran currently has sickle cell 
disease, a fact that is already shown by the evidence of 
record, and would not aid in substantiating the claim.  The 
veteran has not stated that any treatment records would 
contain any medical opinions as to aggravation of this 
condition due to his military service or any information 
regarding new blood disorders.   

Finally, in September 1996 the Board remanded the case in 
order to arrange for a specialist in hemoglobinopathy to 
review the claims file and provide an opinion. VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  This was accomplished in 
April 1998.  Examination of the veteran was not conducted, as 
it was only to be provided if deemed necessary by the 
examiner.  The Board also obtained an IME opinion in March 
2000.  There is more than sufficient evidence of record to 
decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


B. Applicable laws and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2000).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2000).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2000).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2000).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Hereditary diseases which first manifest themselves during 
service or which pre-exist service and progress at an 
abnormally high rate during service may be considered service 
connected.  VAOPGCPREC 82-90.  Therefore, the analysis for 
service connection for a hereditary disease is the same as 
for any nonhereditary disease.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value. 



C.  Application of the law to the facts

The veteran's April 1966 entrance examination did not show 
the presence of a chronic blood disorder.  After his 
separation from service, he stated that he experienced leg 
and joint pain as a child.  These statements, made during the 
course of seeking medical treatment, are highly persuasive 
and very probative evidence that the disability existed prior 
to service.  More important is the fact that there is a 
medical consensus, i.e., opinions from Dr. Paonessa, the 
April 1998 VA doctor, and the IME, that the veteran's sickle 
cell disease is a hereditary disease that existed prior to 
his active service.  The IME specifically stated that the 
date of onset of the veteran's condition was at birth or 
actually at conception since it was a hereditary disease that 
he received from his parents.

Therefore, the medical evidence clearly and unmistakably 
shows that the veteran had sickle cell disease prior to his 
entry into service, and the presumption of soundness is 
rebutted.  The issue, then, is whether his preexisting sickle 
cell disease was aggravated by his active military service.

The veteran did complain of arm and leg pain during active 
service.  However, the medical evidence does not show that 
his sickle cell disease increased in severity during service.  
As discussed more fully below, even though the veteran 
experienced symptoms during service, and even if it was 
accepted that signs of organic disease were demonstrated 
during service, this does not automatically lead to a 
conclusion that the underlying sickle cell disease was 
aggravated by service.

There are indications in the service medical records that the 
veteran's complaints of arm and leg pain during service did 
not represent worsening of the underlying condition.  Upon 
induction into service, he was assigned a physical profile of 
"1" for his overall physical condition and abilities.  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (citations 
omitted) (under the categories of PULHES, the "P" stands 
for "physical capacity or stamina").  The number "1" 
indicated that the appellant had a high level of medical 
fitness upon his entry into service.  Id. (citation omitted).  
Upon discharge from service, he was again assigned a physical 
profile of "1" for his overall physical condition and 
abilities.  The assigned profiles upon induction and 
discharge from service support the conclusion that there was 
no increase in disability during service.  When a preexisting 
condition worsens during service and then improves with 
treatment so that it is no worse upon discharge than it was 
upon induction, then the presumption of aggravation is not 
raised.  Verdon, 8 Vet. App. at 537.  In other words, despite 
the veteran's complaints, he was found to be in the same 
physical condition upon discharge from service as he was upon 
entry. 

Other than the veteran's in-service complaints, there were 
little in the way of objective findings of sickle cell 
disease.  In any event, the question is basically one of 
whether the veteran experienced a permanent increase in his 
disability due to military service and not merely whether his 
disorder became more symptomatic during military training.  
The determination as to whether a preexisting condition was 
aggravated by military service is a question of fact.  See, 
e.g., Verdon, 8 Vet. App. at 535.  Simply because he 
experienced episodes of arm and leg pain during service, this 
is not, in and of itself, tantamount to concluding there was 
aggravation of his preexisting disorder - especially since 
there are no clinical indications of an overall increase in 
the severity of the underlying condition as a whole, as 
contrasted to only the symptoms associated with it.  

Importantly, the IME specifically found that the veteran's 
sickle cell disease did not undergo an increase in severity 
during service.  The April 1998 VA doctor reached a similar 
conclusion - that the veteran had a temporary aggravation of 
his sickle cell disease during the service worsened by heavy 
muscular exertion but did not have any permanent aggravation 
or progression of his condition or any residuals of it due to 
his active service.  The doctor stated that sickle cell 
disease can cause short-term reversible problems that are not 
permanent and have no permanent sequelae.  This conclusion 
was supported with specific examples from the veteran's 
medical records, i.e., that he worked in a job performing 
physical exertion following his separation from service.  In 
short, the doctor found that the veteran's sickle cell 
disease was temporarily aggravated in service but that this 
aggravation resolved and did not result in any residual 
aggravation or complication of his sickle cell disease.  Both 
the IME and VA doctor are specialists in hematology and 
oncology, provided definitive opinions, reviewed the 
veteran's claims file, and provided excerpts from medical 
treatises in support of their opinions.  Their opinions are 
persuasive and supported by the medical evidence.  

On the other hand, the Board assigns little probative weight 
to the opinions from Drs. Ochoa and Paonessa, indicating that 
the veteran's sickle cell disease worsened during active 
service.  Neither doctor conducted a review of all the 
veteran's medical records, including his service medical 
records, as the VA doctor and IME  did.  Dr. Ochoa also based 
his opinion upon an inaccurate factual premise.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that "[a 
medical] opinion based upon an inaccurate factual premise has 
no probative value."). 

As support for his opinion, Dr. Ochoa stated that during 
service the veteran was sick and hospitalized after heavy 
exertion and that x-rays at the time showed some changes in 
his lungs.  However, the veteran complained only of painful 
arms and legs in May 1966 and was not hospitalized during 
service.  Although he complained of wheezing and shortness of 
breath while running in March 1966, this was prior to his 
active service.  On separation examination in September 1966, 
some abnormalities were noted on his chest x-ray; however, 
this was described as either some thickening of the minor 
fissure on the right or an old scar in that section of the 
lung.  See 38 C.F.R. § 3.303(c) (2000) ("[w]ith notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs . . .) with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.").  
Upon review of the service medical records, the IME expressly 
stated that the x-ray findings had no clinical significance 
but may well be related to some thrombotic event in the lung 
earlier in life and to some infectious pneumonic processes 
that may have occurred in the past and left scars.  

The opinions from Drs. Ochoa and Paonessa were also 
inconclusive.  For example, Dr. Paonessa stated that he 
suspected that the vigorous exercise that the veteran 
performed during service could have contributed to some 
deterioration of his disease.  Dr. Ochoa also stated that it 
was possible that with the veteran's hemoglobinopathy and 
increased amount of exercise during active service that he 
may have developed increased sickling, and that this may have 
produced some worsening of his sickle cell disease and some 
degree of illness and perhaps infection in the lungs 
associated with the sickle cell anemia and the increased 
activity.  The qualified language of these opinions means 
that they have limited value.  Notably, neither doctor 
discussed any scientific or medical evidence supporting his 
opinion.  

Another VA doctor reviewed the veteran's "disability 
information" in April 2000 and disputed the IME's opinion 
that the veteran's September 1966 chest x-ray showed 
abnormalities related to a thrombotic even in the lung 
earlier in life.  It is unclear whether this examiner had 
access to the entire claims file, including the service 
medical records.  It was his opinion that the veteran's in-
service complaints were consistent with sickling thrombotic 
disorder in the lungs during training, and because his chest 
x-ray was normal upon entry into service, the exercise was 
the only source of the changes in the chest x-ray.  This 
doctor's statement, however, is unsupported by the medical 
findings noted above.  In-service physicians, who were in the 
best position to evaluate the veteran's chest x-ray, 
concluded that it showed either some thickening of the minor 
fissure on the right or an old scar in that section of the 
lung.  See 38 C.F.R. § 3.303(c) (2000).  This is particularly 
significant in light of the fact that the veteran had fewer 
than five months of active service.  Further, the fact that 
the IME specializes in hematology and oncology is highly 
probative when weighing his statements against those of the 
April 2000 VA doctor. The VA doctor's opinion, therefore, is 
insufficient to raise the presumption of aggravation.

Also of record is a newspaper article, Sickle Cell Trait 
Linked to Death During Extreme Exercise, and a passage from a 
book written by Shirley M. Linde, M.S.  The veteran is 
apparently attempting to show aggravation of his pre-service 
sickle cell disease through excerpts from these sources that 
include generic statements about the condition.  To the 
extent that he is attempting to extrapolate from these 
sources that his sickle cell disease was aggravated during 
service, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The post-service findings further support the conclusion that 
there was no increase in severity of sickle cell disease 
during service.  Based upon the veteran's own statements, he 
had sickle cell crises approximately once a year to once 
every four years prior to active service.  The initial post-
service medical records show treatment for the sickle cell 
crises on only on occasional basis, i.e., in 1969, 1970, 
1976, 1984, 1986, 1987.  Indeed, the few physical findings 
present were insufficient to diagnose sickle cell disease 
until 1969, three years following the veteran's separation 
from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service).  
Accordingly, the clinical evidence from the years following 
service does not document that there was a permanent increase 
in the severity of the sickle cell disease during or as the 
result of service. 

The Board is cognizant of the fact that the veteran contends 
that his sickle cell disease was aggravated by service.  
However, his lay statements are not competent evidence of 
increased disability.  He is competent to report any symptoms 
that he has experienced, see Gregory v. Brown, 8 Vet. 
App. 563, 569 (1996), but he does not have the medical 
expertise to diagnose those symptoms to be manifestations of 
increased disability, see Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The preponderance of the evidence of record in this case 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service shows that the veteran's 
preexisting sickle cell disease underwent no increase in 
severity during service and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.304, 3.306 (2000).  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. §5107).  Accordingly, the veteran's claim is denied.


ORDER

Entitlement to service connection for sickle cell disease is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

